PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov












BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/285,457
Filing Date: 22 October 2020
Appellant(s): Stamets, Paul, Edward















__________________
Bernard A. Brown
For Appellant



EXAMINER’S ANSWER

This is in response to the appeal brief filed 22 October 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
(A).	Claims 1, 20-21, 27-35 and 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, and instead is directed to a judicial exception without significantly more.
Claim(s) 1, 20-21, 27-35 & 41-42 are directed to compositions comprising naturally-occurring products, which comprise psilocybin, psilocin, baeocystin and norbaeocystin, which all are naturally contained within Psilocybe baeocystis mushrooms, or further comprise erinacines and hericenones, which are naturally contained in different mushrooms.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e., a natural phenomenon/natural product) because even in dependent claims 21, 29, 32 & 35, niacin is also already reasonably present within mushrooms, and therefore, does not present markedly different characteristics to the individual natural components.  For example, see the reference “Amount of Niacin in Mushrooms” for evidence that mushrooms, in general, contain niacin.


Based upon an analysis with respect to the claims as a whole, claim(s) 1, 20-21, 27-35 and 41-42 do not recite something significantly different than a judicial exception.
The rationale for this determination is explained below:
The unpatentability of laws of nature/natural phenomenon/natural products was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (March 20, 2012), and Association for Molecular Pathology v. Myriad Genetics, Inc. 106 USPQ2d 1972 (2013).

All of the products of the instant claims are products of nature, as disclosed in the specification.  For example, pp #s [0002] & [0016] of the specification describe “constituents isolated from or contained within mushroom fruitbodies or mycelia…” [emphasis added], and “[c]ompounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes (sic) baeocystin, norbaeocystin, N, N-dimethyl-tryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxy-tryptonphan, psilocybin and psilocin” [emphasis added], and in which routine and conventional techniques are well known in the art for isolating and making such naturally-occurring psilocybin and/or psilocin-containing compositions, which also further contain the natural vitamin niacin in pharmaceutically acceptable excipients (i.e., as it relates to dependent claims 21, 29, 32 & 35).  The pharmaceutically acceptable diluent/ suspension agent water is also naturally-occurring (i.e., as it relates to base claim 1, etc.).  Accordingly, the current claims simply rely on the recognition of naturally-occurring compounds being isolatable from psilocybin mushrooms, as well as other naturally-occurring compounds, such as erinacines and hericenones (i.e., in dependent claim 20), and in which all of these compounds possess their own individual equivalent functional and structural properties; similar to that held by the court in Association for Molecular Pathology v. Myriad Genetics, Inc.


In Mayo Collaborative Services it was further held that:
"Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work." Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it.” 
The claims recite nothing significant beyond the sum of their parts taken separately.  The Court has made clear that to transform an unpatentable law of nature/product of nature into a patent-eligible application of such a law/product of nature, one must do more than simply observe and restate a law of nature, and add the words “apply it”.
As set forth in this decision,
"[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself," further, "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately [emphasis added]."

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

(B).	Claim 1, 20, 21, 27-35 & 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This a new matter rejection.

mg” amounts for “baeocystin or norbaeocystin; thereby, constituting new matter.  For example, the formulations disclosed in pages 5-9 & 15 of the specification fail to contemplate any “baeocystin” nor “norbaeocystin” in mg concentrations.  Alternatively, “equivalent molar” amounts (i.e., moles/Liter = mg/(mg/moles)/Liter) must include amounts of a solution, by definition, and therefore, cannot be equivalent to mg amounts.
Taken a different way, modifications to a chemical structure reasonably change their efficacy, and therefore, what amounts are effective in a functional composition.  Here, the instant specification fails to describe a single derivative or analog thereof, or a single specific substitution within any molecule, in context of a specific “mg” amount in a functional composition.

(2) Response to Argument
Note that the fact situation here deals with the same issues of patentability, using identical specifications, concerning a patent eligible subject matter rejection under 35 U.S.C. 101 and a new matter rejection under 35 U.S.C. 112(a), as that already decided by the Board in Appeal 2020-006595 in parent application 16/211,281, in which the Examiner’s rejections for both rejections were affirmed.  See also page 4 of Appellant’s Brief.  Note one difference here is that base claim 1 does not comprise addition of the vitamin, niacin, as was claimed and presented to the Board in parent application 16/211,281.  Only dependent claims 21, 29, 32 and 35 require addition of niacin in the instant application.
The primary issue before the Board here is whether the analysis according to Step 2A, Prong Two of the October 2019 update to the Subject Matter Eligibility Guidelines (published in the Federal Register (2019-01-07)) identifies additional elements in the claims which add significantly more than the judicial exception of 35 U.S.C. 101, and whether such additional elements can reasonably be considered a practical application.  The Examiner’s position is analogous to the U.S. Supreme Court’s findings in Funk Bros. Seed Co. v. Kalo Inoculant Co. (333 U.S. 127, 131 (1948)) where merely reciting a composition comprising natural products “in combination does not improve in any way their natural functioning”.
Based upon the totality of the evidence, the claimed compositions are not markedly different as a whole from what the components possess in nature individually, because nothing is additionally recited in the claims to constitute an “additional element”.  And that in contrast to Appellant’s analysis, merely claiming different naturally-occurring components as a mixture in mg amounts, and redefining them as “a manufactured (e.g., man-made) composition containing natural products”, does not reasonably constitute an “additional element” that is markedly different both structurally and functionally from what the components of the claimed composition possess individually in nature, because Appellant has not shown that “the claimed mixtures are a ‘transformation’ of the natural products, or that the claimed mixtures have properties not possessed by these products in nature” (see In re Bhagat (Appeal No. 2016-2525; 2nd to last paragraph; Fed Cir., March 16, 2018)).
(A).   Appellant argues on pages 7-28 of the response that “each of these individual compounds are undoubtably natural products”, “[h]owever, the claimed compositions specify particular mg quantities of isolated compounds in combination with pharmaceutical directed to ‘natural products’ failing under a judicial exception; they instead integrate the product of nature judicial exception into a practical application”, and then extrapolate that “[t]he combination of these compounds is a non-natural transformation”, yet provides no evidence to support a conclusion of “transformation” of the natural compounds either structurally or functionally.  In other words, no new properties unique to the combination, which is not already possessed by the compounds individually, has been presented.
  The Examiner’s position is that totality of the evidence as a whole suggests that the claimed compositions are not markedly different from what occurs in nature.  For example, no evidence exists that the products as claimed (i.e. the various natural products together in the amounts claimed) have any different structural or functional characteristics than what the individual components themselves possess, and that a general assertion from Appellant on pages 8-9 and 24 of the Brief that the composition can “repair and improve neurological function”, as supported with “post-filing data” in a newly submitted April 2020 provisional application not previously made of record in this application, is not in itself evidence commensurate in scope with that is claimed; nor is such a recited functional limitation part of the claims examined.  In other words, no evidence exists that the compositions are markedly different from what occurs naturally within the individual components themselves, as individually described on pages 1-2 of the instant specification.  Taken a different way, a practical application is one that relies on or uses the judicial exception.  Here, there are no additional elements recited in the claims that integrate the judicial exception (i.e., the claimed composition) into a practical application; nor do the claims “recite additional elements that amount to significantly more than the judicial 
Appellant then re-iterates various court decisions, and argues their interpretation of the court decisions in Natural Alternatives Int., Inc v. Creative Compounds LLC, United Cannabis Corp. v. Pure Hemp Collective Inc., and Ex parte McCausland, and an example from the 2014, versus the current 2019 Revised Patent Subject Matter Eligibility Guidance on pages 11-15 of the Brief.
 In response to Appellant’s interpretation of the pending issues and what was held in Ex parte McClausland, the issue there was alternatively whether a plant extract and a specific isolated mammalian enzyme “combine in nature”, or as held in Natural Alternative Int. Inc. alternatively “that the claimed combination of glycine and beta-alanine could have synergistic effects allowing for outcomes that the individual components could not have” in a sport drink (i.e., different characteristics when combined in a sport drink), neither of which are analogous to the instant claims and instant fact situation. 
Appellant then argues his interpretation of the decision in United Cannabis, in which the claims were directed to infringement considerations for a “liquid… formulation” product derived from non-hydrophobic chemicals within cannabis.  Accordingly, Appellant’s arguments here are not on point with the pending rejection, because the fact situations are not equivalent to new liquid “formulations”, and because this District court decision is not binding upon the Office.
Nonetheless, the issue more accurately is that Appellant has not chemically, and therefore, not structurally nor functionally changed/transformed any of the naturally-occurring components recited within his compositions, even at the amounts recited.  Additionally, the pending claims are directed to naturally-occurring products, and not to methods of use.
Thus, Appellant’s arguments on pages 23-27 of the Brief that “[t]he Examiner focuses on the structure and function of the individual components, while ignoring the structure/function of the combination as a whole” is partly correct, because no new properties of the combination has been provided by Appellant, which would reasonably define a “transformation”, versus Appellant’s conclusion that “transformation” means a “new composition that is not found in nature”, as argued on page 25 of the Brief.  Nonetheless, the Examiner’s position is that the individual products are functionally the same, both individually and when present in a composition in mg amounts, which is consistent with inherency case law discussed in MPEP 2112.01and 2112:
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)".

and that:

"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).


As far as the October 2019 update to the Subject Matter Eligibility Guidelines, the Examiner’s analysis (e.g., see also MPEP 2106.04(b)-(c)) more correctly is as follows: 
a) the claimed invention is a composition of matter (Step 1), which Appellant does not refute (see top of page 18 of the Brief),
b) psilocybin, psilocin, or erinacines, hericenones or niacin, all naturally co-exist in mushrooms, and therefore are products of nature, which are not structurally nor chemically or 
c) no claim integrates the invention into a practical application both individually and as taken as a whole (Step 2A, Prong Two), because functionally each individual component still reasonably retains its individual equivalent structure and individual related function as found in nature even at the amounts recited in the instant claims (e.g., see individual functions on pages 1-2 of the specification).  Therefore, merely making a composition of natural compounds do not reasonably functionally change/transform the characteristics of the components individually, or as a whole, importantly because no transformation nor anything additional is recited within the claims to demonstrate a practical application that the claimed mixtures have properties not possessed by these products in nature.  Likewise, merely adding pharmaceutically acceptable excipients, which are routinely and conventionally used in the art, would not be expected to change anything.
For example, psilocyoban is still hallucinogenic at specific doses, and niacin at high levels still causes “flushing…, burning and unpleasant tingling” (e.g. see page 4 of the instant specification).  Likewise other naturally occurring compounds obtained from mushrooms, or chemicals contained within (e.g., as it relates to Lion’s Mane) still reasonably possess their own equivalent properties when analyzed alone or when analyzed as a whole in the recited compositions.  Importantly, no evidence to the contrary has been presented by Appellant that broadens their function from that individually described on pages 1-2 of the specification, or intrinsically possessed due to the individual structure of the recited natural compounds.
Taken a different way, nothing structurally different from that found in nature within each of these naturally-occurring components exists within the claimed compositions, whether 
Likewise, the uncomfortable natural functional effects of “high levels of niacin”, such as “flushing…, burning and tingling” reasonably changes nothing in the intrinsic functional properties of psilocybin itself in the amounts recited.  In other words, nothing is transformed to elicit a new property as a whole, and no evidence to the contrary has been presented by Appellant.  Thus, nothing within the claimed composition chemically or functionally changes those inherent characteristics of niacin at high doses, or psilocybin at its recited amount/dose.
d) Accordingly, the claim compositions as a whole fail to recite significantly more or that is markedly different than that which occurs in nature individually (Step 2B).  For example, it is routine in the art to make different combinations of reagents in different amounts using conventional methods.  As far as the additional pharmaceutically acceptable excipients recited in base claim 1, the analysis becomes that formulations or tablets, etc. are routinely and conventional practiced within the art, and that the diluent/suspension agent/tablet disintegrant water is also a naturally-occurring pharmaceutically acceptable excipient, which changes nothing, because fungi and plants necessarily contain water in nature; thereby, making this part of base claim 1 equivalent to merely “apply it.  See MPEP 2106.05(f).
Nonetheless, Appellant’s argument that water is not a pharmaceutical acceptable excipient based upon the disclosure within the specification makes little sense; especially given what is well known in the art, and the specification’s own definition of what can constitute a pharmaceutically acceptable excipient.  For example, page 11 (lines 6-7) of the specification states that “[t]his list is not meant to be exclusive…”, and page 8 (line 26) – page 11 of the 
Therefore, the Supreme Court’s holding in Funk Bros. Seed Co. v. Kalo Inoculant Co., should control, based upon the evidence, because nothing within the claim compositions recite something markedly different as a whole from what the components possess in nature individually.  Lastly, further analogous with the court in In re Bhagat (e.g., see 2nd to last paragraph), because no “transformation” of the natural products claimed reasonably has occurred in the claimed compositions, and because there is no evidence that the claimed mixtures now possess properties not possessed by these products in nature individually, no judicial exception should exist; even if artificially constructed, as Appellant argues.
Thus, Appellant’s arguments should not be found persuasive by the Board.

(B).   Appellant argues on pages 29-35 of the Brief that “[t]he compositions and methods provided are exemplary and are not intended to limit the scope of any of the specified embodiments”, that “examples and embodiments are representative only” and that “page 7, lines 1-7” and “page 8 lines 24-26” state that “equimolar amounts of an analog may be used in place of psilocybin and/or psilocin in the formulas above, or amounts producing equivalent functional effects may be utilized”, and that Tables 1 and 2 describe “exemplary” compounds, where “removal of these methyl moieties [to create baeocystin and norbaeocystin] does not appear to affect the pharmacology, at least with regard to psychoactive effects”.  Appellant then mg quantities”, which actually is the issue here.  For example, “equimolar” as described within the specification contains volume, by definition (i.e., moles/Liter).  Molar = mg/(mg/moles) /Liter.  Further, since baeocystin and norbaeocystin are both missing a methyl group, their molecular weights (mg/mole) are different from psilocybin and/or psilocin, respectively, and their molarity are therefore different, by definition.  In conclusion, the term/ concept of equimolar is simply not equivalent to mg amounts as recited in base claim 1, and arguments at the bottom of page 32 of the Brief that “micromole quantities of baeocystin and norbaeocystin fall completely within the micromole ranges for the 0.1 to 10 mg amounts of psilocybin and psilocin” is not on point with this rejection, and alternatively appears to be an attempt to rewrite the specification after-the-fact. 
Appellants then attempt to argue at the top of page 32 of the Brief that “amounts producing equivalent functional effects” “makes clear that the same amount of the analog may be used…”, but which has no basis in fact.  Taken a different way, without reciting what “equivalent functional effect” in the claims is to be assayed, one cannot reasonably conclude what exact amount results in an “equivalent functional effect”, especially when different amounts could be required for different functions.  Nonetheless, any specific functional characteristic of a compound is directly related to its actual structure, and therefore, reasonably different analogs possess different relative functions and/or efficacies.
Thus, Appellant’s arguments should not be found persuasive by the Board.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/ROBERT C HAYES/Primary Examiner, Art Unit 1649


/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                                         Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.